Citation Nr: 1311724	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  11-29 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD and assigned an initial 50 percent rating, effective July 16, 2010, and denied service connection for tinnitus.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was incurred in, or caused by, his military service. 

2. The Veteran's PTSD is primarily manifested by severe and violent nightmares, intrusive thoughts, symptoms of avoidance, near-total social isolation, severe depression causing a near-total loss of interest in activities formerly considered to be enjoyable, panic attacks, and problems with irritability and anger.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).  

2.  The criteria for an initial 70 percent rating, and not higher, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  In this decision, the Board grants all benefits sought by the Veteran for bilateral hearing loss.  As this award constitutes a complete grant of the benefits sought on appeal with regard to that issue, any deficiency in VA's compliance with the duty to notify and assist is harmless error and no further discussion of this duty is necessary.  See Shinseki v. Sanders, 556 U.S. 396, 407-410 (2009) (holding that harmless error is a case-specific determination and the Veteran carries the burden of showing prejudice); 
38 C.F.R. § 20.1102.  As the Board's decision on the Veteran's claim for entitlement to a rating higher than 50 percent for service-connected PTSD does not constitute a full grant of the benefits, the duty to notify and assist applies to this issue.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Quartuccio, 16 Vet. App. at 186.  Furthermore, these notice requirements apply to all five elements of a service connection claim:  (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) the degree of disability, and (5) the effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Lastly, the required notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

Here, the Veteran is challenging the initial evaluation assigned for the grant of service connection for disability.  Where service connection has been granted, and an initial disability rating and effective date have been assigned, the purpose of 5103(a) notice has been fulfilled as the service connection claim has been proven.  Dingess, 19 Vet. App. at 490-91; see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that where a service-connection claim has been substantiated, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream elements). 

Therefore, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and has not been prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

VA also has a duty to assist a claimant in obtaining the evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  This duty includes assisting the Veteran in obtaining his service treatment records and other relevant treatment records and providing him with an examination when necessary.  Id.  

Here, the RO has obtained all available relevant records adequately identified by the Veteran, including his service treatment records, VA treatment records, and private treatment records.  The Veteran asked VA to obtain his records from Dr. M., but in August 2010 Dr. M's office responded by notifying VA that there were no records for the dates the Veteran has listed.  The Veteran has not identified any additional relevant records that VA failed to obtain.  Therefore, VA has fulfilled its duty to make reasonable efforts to assist the Veteran in obtaining his relevant records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159 (c)(1)-(3).    

The RO also provided the Veteran with a thorough and contemporaneous VA examination where the examiner reviewed the medical records in the claims folder; considered the Veteran's medical history, including the Veteran's lay reports of his symptomatology; and described the Veteran's disability in sufficient detail.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c). 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would develop the evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

  
II.  Service Connection for Hearing Loss

The Veteran contends that he currently suffers from bilateral hearing loss due to acoustic trauma in service.  Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). When a disease is first diagnosed after service, and after any applicable presumption period under 38 C.F.R. § 3.307, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Brock v. Brown, 10 Vet. App. 155, 160 (1997) (quoting Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) and Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. 
§ 3.303(a).  

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  However, under VA regulations, impaired hearing is only considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board's responsibility to evaluate the evidence applies to both medical evidence and competent lay evidence.  Madden, 1125 F.3d at 1481; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran was provided with a VA audiological examination in October 2012.  As auditory thresholds at the frequencies 1000, 2000, 3000, 4000 Hertz are 40 decibels or greater bilaterally, the Veteran has a current hearing loss disability within the meaning of 38 C.F.R. § 3.385.  

In a statement dated July 2010, the Veteran described service on the Western front in World War II that included a consecutive 195 days on the front lines where he was regularly exposed to the constant sound of bombing and artillery.  The Veteran contends that this exposure resulted in severe hearing loss.  As the Veteran's DD-214 shows service in campaigns in Northern France, the Rhineland, and Central Europe, and he is a recipient of the Bronze Star, the Board finds that his competent testimony of the noise exposure in service from constant bombing and artillery is credible.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (finding that laypersons can be competent to testify to events in service that are factual in nature); See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (discussing the factors the Board may use to assess the credibility of lay statements).

Furthermore, resolving all doubt in favor of the Veteran, the evidence establishes a medical nexus between the Veteran's current hearing loss and the noise exposure in service.  See Gilbert, 1 Vet. App. at 53.  In October 2010, the examiner found that it would be impossible to provide such an etiological opinion without resort to speculation given the research data indicating the impossibility of conclusively determining the probability of acquiring a noise-induced hearing loss from military service in the absence of audiograms obtained at the beginning and end of service.  Although the explanation regarding the principles relied on by the examiner are of significant probative value, the inability to reach a conclusion on the basis of the available evidence is less so.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Nieves-Rodriguez, 22 Vet. App. at 302 (explaining that the opinion of an expert witness is more probative where it a product of reliable principles and methods).  

However, in October 2010, the Veteran's private physician of the last several years provided the opinion that the Veteran's "fairly significant hearing loss" resulted from exposure to heavy artillery during the war.  While this statement does not, on its face, have the sort of rationale that the Board generally looks to in order to assess the probative value of a medical opinion, here the physician has the benefit of an existing history with the Veteran and, therefore, greater degree of familiarity with his symptoms and their progression that can gained from a single VA examination. Id. at 303 (explaining that the Veteran's private physician may have knowledge of relevant facts from a lengthy history of treatment).

Therefore, as the evidence establishes the existence of a 38 C.F.R. § 3.385 hearing loss disorder, the Veteran's testimony and DD-214 establish noise exposure from artillery in service, and the medical evidence is at least in equipoise on the causation, or nexus, element, the claim for service connection for bilateral hearing loss is substantiated, resolving all doubt in favor of the Veteran.  See 38 C.F.R. 
§§ 3.303, 3.385; Shedden, 381 F.3d at 1167; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  

III.  Initial PTSD Rating

The Veteran contends that he is entitled to a rating higher than 50 percent for service-connected PTSD as his symptoms cause a greater degree of impairment than reflected by the currently assigned 50 percent rating.

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.   Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

When the Veteran filed his initial claim for service connection for PTSD in July 2010, he described symptoms of extreme nightmares that replay his experiences from liberating concentration camps in April 1945 in Germany in World War II.  He described his experiences in a profoundly moving statement received in July 2010 detailing the experience.  He described liberating the camp at Dora-Mittelbau, Germany, to find three thousand of the dead and only 750 living survivors, who showed visible signs of beatings, starvation, and torture, as well as horrific evidence of the preceding years of inhumane and brutal treatment of both the dead and the living.  He ended with the comment that "[u]nfortunately, these memories can surface in the night hours in the form of nightmares reliving the horrendous events."   He stated that he often screamed, thrashed, and flailed during these nightmares, and had to sleep in a separate room from his wife for her safety.  He stated that he has also thrown objects and chairs during these nocturnal episodes.  He was also suffering from symptoms of anxiety and depression and was prescribed medications for these conditions.  

At a VA mental health consultation in July 2010, the VA clinical social worker noted that the Veteran had never before sought mental health treatment and had been living with these symptoms for 65 years.  The social worker also noted that he suffered from painful intrusive memories, intense and disruptive emotions when recalling war time memories, avoidance of those memories and associations related to those memories, emotional distancing from others, irritability, hypervigilance, disrupted sleep, and was easily startled.  His wife was interviewed and reported that the frequency of the nightmares was about every other night and involved screaming and talking loudly in the night, trashing about, and falling out of bed.  She said that they had been occurring since he returned from World War II and pointed out the bruises on the Veteran's arms from trashing during the night.  The Veteran also stated that these nightmares have been ongoing since he returned from World War II.  

He was diagnosed with chronic PTSD and assigned a Global Assessment of Functioning (GAF) score of 53, which corresponds to moderate symptoms, including characteristics like a flat affect, circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, like having few friends or experiencing conflicts with peers or co-workers.

The nomenclature employed in the portion of the rating schedule that addresses service-connected mental disorders is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the DSM-IV).  38 C.F.R. § 4.130.  The GAF scale is part of the DSM-IV, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

In October 2010, the Veteran was provided with a VA psychiatric examination.  The examiner reported the occurrence of painful, intrusive memories of combat experiences occurring frequently throughout the week, as well as violent nightmares involving screaming and thrashing on almost nightly basis.  The examiner also noted that the Veteran suffers distress when exposed to stimuli that remind him of his combat experiences, like movies about combat or unexpected loud noises.  He has tried, over the years, to block out these memories, and avoids talking about his combat experiences.  He also avoids situations he knows to be difficult, like crowds or scenes of violence on television.  He has lost interest in previously enjoyed activities and music and reported feeling walled off, numb, and detached.  He also described feelings of sadness and anxiety as a result of his constant hypervigilance, but denied thoughts of suicide.  He also reported problems with anger and irritability that have caused problems in his marriage.

The examiner confirmed the diagnosis of PTSD and also noted near-complete social isolation, irritability causing marital discord, continued painful re-experiencing phenomena, and past combat trauma.  He was given a GAF score of 50 to reflect the ongoing nature of his significant symptoms of PTSD, including his "significant social isolation."  GAF scores from 41 and 50 correspond to serious symptoms like suicidal ideation, severe obsessional rituals, and frequent shoplifting or serious impairment in social, occupational, or school functioning, like having no friends or being unable to keep a job.  

With regard to other potential diagnosed psychiatric disorders, the examiner attributed the Veteran's depressive symptoms to his PTSD.  The examiner also noted that medical records indicated a past diagnosis of Alzheimer's disease, but no cognitive deficits of the type associated with that disorder were observed at the examination.

In November 2010, the Veteran's spouse submitted a statement describing the Veteran's symptoms of severe depression, including extreme social isolation, lack of understanding or concern for personal hygiene, anger, combativeness, and total inability to engage in everyday tasks like interacting with family members, paying bills, managing health care, and other family business.  She described his activities as limited to his bed and his recliner, where he eats most of his meals.  

In his November 2010 notice of disagreement (NOD) the Veteran described symptoms of confusion when speaking and understanding what others are saying, continuous panic attacks and depression, angry and violent outbursts, and lack of concern for personal hygiene.  Specifically, he stated that as he showers only twice a month, it took his wife two hours to make him presentable for his VA examination.

In consideration of the competent and credible lay descriptions of the identifiable symptoms the Veteran exhibits at home and character of his day to day life submitted by the Veteran and his wife, the Board finds that a 70 percent disability rating is warranted.  This rating is appropriate where there is social and occupational impairment with deficiencies in most areas, and most accurately reflects his degree of impairment.  While there is some disparity in the severity of symptomatology observed by mental health professionals and the symptoms described in the Veteran's statements and his wife's statements, the Board finds that this is attributable to the Veteran's belief system and personality.  As his wife described in her November 2010 statement, the Veteran is "a very proud man" and does not like to admit that he needs help.  This observation corresponds with the social worker's comment that the Veteran seemed proud to have resisted seeking help for his psychiatric symptoms at the July 2010 mental health consultation.  It also corresponds to the statement submitted by the Veteran's private doctor, which describes only depression, anxiety, confusion, and "problems with nightmares" with no further detail.  The physician thought that PTSD "may be a contributing factor to his depression."

However, a 100 percent disability rating for PTSD, assigned where there is total occupational and social impairment, is not warranted.  Despite difficulties caused by his irritability, the Veteran is married and is capable of some degree of functioning.  In so finding, the Board does not mean to downplay or give an impression of failing to wholly acknowledge the extent and severity of the Veteran's existing symptoms, as a 70 percent disability rating reflects considerable and significant impairment.  Nevertheless, the picture created by the medical records and lay statements in the record is of a man who is mentally capable of accomplishing many things, but is prevented from taking steps to actually participate in the activities of life as a result of extreme emotional impairment caused by the horrific memories of his personal experience with events commonly considered to be the most gruesome and inhumane in recent history.  Given that assessment, a 70 percent rating best reflects the Veteran's resistance to engaging in social interaction and other activities outside of his established comfort zones in the family home, while a 100 percent rating reflects the type of total impairment that is seen with mental health patients who experience gross impairment in thought processes, delusions and hallucinations, extreme memory loss, and are a persistent danger to themselves and others.  Consequently, a 70 percent disability rating is assigned for the Veteran's service connected PTSD, reflecting social and occupational impairment with deficiencies in most areas. 

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD, as described above, are those specifically intended for consideration under 38 C.F.R. § 4.130, Diagnostic Code 9411.  As such, they are not shown to cause any impairment that is not already contemplated by Diagnostic Code 9411, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Service connection for bilateral hearing loss is granted.

An initial rating of 70 percent, and not higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


